Citation Nr: 1207524	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  04-27 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected left ankle disability and/or left soleus muscle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to April 1967 and from September 1970 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In April 2005, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  In addition to the issue of service connection for a low back disability, a claim for an initial higher rating for the service-connected left soleus muscle was in appellate status.  However, the issue of service connection for a low back disability is the only issue remaining in appellate status.

By way of a January 2006 decision, the Board denied service connection for a low back disability.  This Board decision was subsequently vacated by a May 2007 Order of the United States Court of Appeals for Veterans Claims (Court) granting a joint motion of the parties to remand the appeal for additional development.  Subsequently, the Board remanded the appeal for additional development in March 2008 and October 2010.  Unfortunately, as discussed below, an additional remand is necessary to obtain additional development.

In the January 2006 decision, the March 2008 remand, and the October 2010 remand, the Board discussed jurisdiction of the issue of service connection for a low back disability on the theory that the disability is related to a service-connected disability (secondary service connection).  Subsequently, as directed by the October 2010 remand, the agency of original jurisdiction (AOJ) addressed the issue of secondary service connection in a November 2011 supplemental statement of the case.  The Board currently has jurisdiction of the issue of entitlement to service connection to include on the basis of secondary service connection.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

An additional remand is necessary prior to the issue on appeal being ready for adjudication upon the merits.  In the October 2010 remand, the Board directed the AOJ obtain a VA examination that included an etiology opinion.  The examiner was asked to address the theories of direct service connection and secondary service connection.  The Veteran underwent the examination in February 2011.  The examiner diagnosed a lumbar spine back disability, but opined that the disability was not directly related to service.  Further, the examiner indicated that the service-connected disability did not cause the diagnosed low back disability.  The examiner, however, did not explicitly address whether the service-connected disabilities aggravated the existing low back disability.

A disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran's representative has asserted that the February 2011 VA opinion is inadequate as it does not explicitly address aggravation of the low back disability by service-connected disabilities.  The Board agrees.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Upon remand, the claims file should be returned to the examiner who conducted the February 2011 VA examination in order that he may provide an addendum to his opinion.  If he is unable to provide the addendum without additional examination of the Veteran or if he is unavailable, the AMC should schedule the Veteran for the additional examination.


Accordingly, the case is REMANDED for the following actions:

1.  The claims file should be returned to the examiner who conducted the February 2011 VA examination in order that he may provide an addendum to his opinion.  If he is unable to provide the addendum without additional examination of the Veteran or if he is unavailable, the AMC should schedule the Veteran for the additional examination.

In the addendum, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the diagnosed low back disability was aggravated (i.e., permanently worsened beyond its normal progress) by his service-connected left ankle and/or left soleus muscle disability.   A supporting rationale for the opinion expressed must be provided.

2.  Undertake any other development warranted.

3.  Thereafter, readjudicate the claim remaining in appellate status.  If the benefit sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


